Name: 94/297/EC: Commission Decision of 2 May 1994 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Massa-Carrara, Tuscany (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  natural environment;  regions of EU Member States;  agricultural activity;  means of agricultural production
 Date Published: 1994-05-26

 Avis juridique important|31994D029794/297/EC: Commission Decision of 2 May 1994 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Massa-Carrara, Tuscany (Only the Italian text is authentic) Official Journal L 131 , 26/05/1994 P. 0023 - 0023COMMISSION DECISION of 2 May 1994 approving the plan presented by Italy for the eradication of Classical Swine Fever in feral pigs in the province of Massa-Carrara, Tuscany (Only the Italian text is authentic) (94/297/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the eradication of Classical Swine Fever (1), as last amended by Decision 93/384/EEC (2), and in particular Article 6a, paragraph 3 thereof, Whereas Italy has communicated to the Commission a plan for the eradication of Classical Swine Fever in feral pigs in the province of Massa-Carrara, Tuscany; Whereas the plan has been examined and found to comply with Directive 80/217/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Italy for the eradication of Classical Swine Fever in feral pigs in the province of Massa-Carrara, Tuscany is hereby approved. Article 2 Italy shall bring into force before 1 May 1994 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to Italy. Done at Brussels, 2 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 166, 8. 7. 1993, p. 34.